Citation Nr: 1813551	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO. 14-33 181  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J. E.


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel

INTRODUCTION

The Veteran had active service from February 1985 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In February 2017, the Veteran provided testimony at a videoconference hearing.  A transcript of the hearing is of record.

In March 2017, the Veteran submitted additional evidence without a waiver of initial RO consideration of the newly submitted evidence.  However, this evidence is subject to initial review by the Board, since the Veteran perfected his appeal in August 2014, and did not request that the agency of original jurisdiction (AOJ) initially review the evidence.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7015 (e)(1) to provide an automatic waiver of initial AOJ review of evidence at the time of or subsequent to the submission of a substantive appeal where the substantive appeal is filed on or after February 2, 2013).  Thus, the Board accepts this evidence for inclusion in the record.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required regarding the increased evaluation claim for a current VA spine examination.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).  At the February 2017 Board hearing, the Veteran testified to symptoms that indicated a worsening of his service-connected lumbar spine disability since his last VA examination.  While a February 2017 "Back (Thoracolumbar Spine) Conditions Disability Benefits Questionnaire" is of record, such report indicates that the Veteran's VA claims file was not reviewed, and reported findings with insufficient rationale.

Moreover, a January 2017 letter from Memorial Hospital at Gulfport shows that the Veteran was scheduled to undergo surgery on January 18, 2017, in order to place a permanent stimulator in his back.  The records from this surgical procedure and any follow-up treatment reports should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's treatment records, to include surgical records, from Memorial Hospital at Gulfport, to include surgery on January 18, 2017, and any follow-up treatment reports, and associate them with the claims file.  

2. Thereafter, the Veteran should be afforded a VA examination to ascertain the manifestations, and severity of functional impairment, due to his service-connected degenerative disc disease of the lumbar spine.  Since it is important 'that each disability be viewed in relation to its history [,]' per 38 C.F.R. § 4.1 (2017), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.  The examiner is requested to review all pertinent records associated with the claims file, to examine the Veteran, and to comment on the severity of the functional impairment due to the Veteran's service-connected disability. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Range of motion testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing, should be performed.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner is to note a full and complete history of the Veteran's symptoms, to include symptoms associated with flare-ups. 

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.

3.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




